GLD-285                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2862
                                      ___________

                                 DAWN MARIE BALL,
                                          Appellant

                                             v.

                               JUDGE NANCY BUTTS
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civ. No. 11-cv-01068)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   September 8, 2011
             Before: AMBRO, CHAGARES AND COWEN, Circuit Judges

                           (Opinion filed: September 21, 2011)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Dawn Ball, a Pennsylvania state prisoner, filed suit against Judge Nancy Butts of

the Lycoming County Court of Common Pleas. Ball alleges that, during a pending

criminal matter, Judge Butts ordered her transferred to SCI-Muncy, where she alleges she

has been mistreated in the past and continues to be mistreated. Ball further alleges that
Judge Butts ordered the transfer with “malicious intent,” and she seeks a transfer to

another prison and monetary damages. The District Court granted Ball leave to proceed

in forma pauperis (“IFP”), then dismissed her complaint pursuant to 28 U.S.C. §

1915(e)(2)(B)(iii) on the basis of judicial immunity. Ball appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District

Court’s application of law under § 1915(e)(2)(B) is plenary. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000). Because we too have granted Ball leave to proceed IFP, we

must screen this appeal to determine whether it is frivolous. See 28 U.S.C. §

1915(e)(2)(B)(i). An appeal is frivolous if it “lacks an arguable basis either in law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       This appeal lacks any such basis. As the District Court adequately explained,

immunity extends even to judicial acts that are “done maliciously,” and Ball has alleged

nothing suggesting that Judge Butts acted in the “clear absence of all jurisdiction.”

Gallas v. Supreme Court of Pa., 211 F.3d 760, 769 (3d Cir. 2000) (citation and internal

quotation marks omitted). To the extent that Ball’s request for injunctive relief might not

have been subject to dismissal under § 1915(e)(2)(B)(iii), it was subject to dismissal

under § 1915(e)(2)(B)(ii) because such relief is not available against “a judicial officer

for an act . . . taken in such officer’s judicial capacity” under these circumstances. 42

U.S.C. § 1983. Finally, we are satisfied that any amendment of Ball’s complaint would

be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002). Thus,

we will dismiss this appeal. Ball’s motion for appointment of counsel is denied.



                                              2